989 So. 2d 1252 (2008)
Kendrick Dewayne ADDISON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2014.
District Court of Appeal of Florida, First District.
September 11, 2008.
*1253 Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Kendrick Addison claims the trial court erred by failing to hold a hearing pursuant to Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973). The complaint raised in this appeal is without merit. Although Addison filed a written motion to discharge his lawyer, an assistant public defender appointed at public expense, the motion contended only that counsel failed to have enough contact with, or render sufficient advice to, appellant during the pretrial stages of the case. "[A] trial court does not err in failing to conduct a Nelson inquiry where the defendant merely expresses dissatisfaction with his attorney.... A lack of communication is not a ground for an incompetency claim." Morrison v. State, 818 So. 2d 432, 440-41 (Fla.2002). See also Wilson v. State, 889 So. 2d 114 (Fla. 4th DCA 2004) (finding no Nelson hearing required where defendant expressed only dissatisfaction with counsel's trial preparation, witness development, and lack of contact with defendant); Lee v. State, 641 So. 2d 164 (Fla. 1st DCA 1994) (finding no Nelson error where "request to dismiss counsel was based upon inadequate communication ... rather than any specific claims of incompetence").
AFFIRMED.
KAHN, LEWIS, and POLSTON, JJ., concur.